963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bart GRAVES, doing business as Dealer Consultants, Appellee,v.MECHANICAL INSURANCE ASSOCIATES, INC., a Californiacorporation, Defendant.BEL AIRE INSURANCE COMPANY, a Missouri corporation;  RiskRetention Service Corp., a Missouri corporation,Appellants.MISSOURI DIVISION OF INSURANCE, Appellant.
No. 91-2075.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 9, 1992.Filed:  June 1, 1992.

Before JOHN R. GIBSON, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
The District Court1 entered judgment in the amount of $130,000 on a jury verdict in favor of plaintiff Bart Graves and against defendants Bel-Aire Insurance Company and Risk Retention Service Corporation on Graves' breach of contract and negligent misrepresentation claims.  In a later order, the District Court denied the post-judgment motions of the Missouri Division of Insurance for leave to intervene to protect its interests in property of defendants that was subject to execution and to quash or stay execution, defendants in the meanwhile having been placed in conservatorship by a state court pursuant to state law.  In denying these motions, the District Court ruled that the fact that defendants' limited funds had been deposited with the Court and would be subject to its disposition resolved any conflict between its judgment and the state court order.


2
Defendants and the Missouri Division of Insurance appeal both the judgment based on the jury verdict and the District Court's later order denying the motions mentioned above.  They raise seven issues, all of which we have considered carefully.  Having done so, we are satisfied that no error of law appears, that the evidence in support of the jury verdict is not insufficient, and that the District Court did not err in denying the post-judgment motions for intervention and stay of execution.  We also are satisfied that, because the case is grounded on state law and presents very unusual facts and circumstances, an opinion would lack precedential value.  Accordingly, the judgment of the District Court and its rulings on the post-judgment motions are summarily AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri